
	
		I
		111th CONGRESS
		2d Session
		H. R. 5167
		IN THE HOUSE OF REPRESENTATIVES
		
			April 28, 2010
			Mr. Ellison
			 introduced the following bill; which was referred to the
			 Committee on Education and
			 Labor
		
		A BILL
		To amend the Richard B. Russell National School Lunch Act
		  to reduce stigma associated with unpaid meal fees, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 School Meals Stigma Reduction
			 Act.
		2.Retroactive
			 reimbursement
			(a)Retroactive
			 reimbursementsSection 9(b)(9)(C) of the Richard B. Russell
			 National School Lunch Act (42 U.S.C. 1758(b)(9)(C)) is amended to read as
			 follows:
				
					(C)Duration
						(i)In
				generalExcept as otherwise specified in paragraph (3)(E),
				(3)(H)(ii), and section 11(a), eligibility for free or reduced price meals for
				any school year shall remain in effect—
							(I)beginning on the
				date of eligibility approval for the current school year; and
							(II)ending on a date
				during the subsequent school year determined by the Secretary.
							(ii)RetroactivityA local educational agency may revise a
				previously submitted meal claim to reflect the eligibility approval of a child
				for free or reduced price meals for a period not to exceed a total of 90 days,
				beginning not earlier than the first operating day of the current school year
				and ending on the date of eligibility approval for the child for such school
				year.
						
			(b)Reducing stigma
			 associated with unpaid meal feesSection 9(b)(10) of the Richard
			 B. Russell National School Lunch Act (42 U.S.C. 1758 (b)(10)) is amended to
			 read as follows:
				
					(10)Prohibition on
				discrimination and prevention of stigma
						(A)Overt
				identification prohibitedNo
				physical segregation of or other discrimination against any child eligible for
				a free meal or a reduced price meal under the school lunch program under this
				Act or the school breakfast program under section 4 of the Child Nutrition Act
				of 1966 (42 U.S.C. 1773) shall be made by the school nor shall there be any
				overt identification of any child by special tokens or tickets, announced or
				published list of names, or by other means.
						(B)Reimbursable
				meals for eligible children
							(i)Children
				eligible for free mealsEach child eligible for a free meal shall
				be provided the meal that is being provided under the school lunch program
				under this Act or the school breakfast program under section 4 of the Child
				Nutrition Act of 1966 (42 U.S.C. 1773) on any given day, regardless of any
				unpaid fees.
							(ii)Children
				eligible for reduced price mealsEach child eligible for a reduced-price
				meal shall be provided the meal that is being provided under the school lunch
				program under this Act or the school breakfast program under section 4 of the
				Child Nutrition Act of 1966 (42 U.S.C. 1773) on any given day, as long as the
				child pays the reduced-price meal fee that day, regardless of any unpaid
				fees.
							(C)Substitute meal
				policies for children with unpaid school meal fees
							(i)In
				generalA local educational agency that wishes to implement a
				substitute meal policy for children with unpaid school meal fees shall develop
				a plan described in clause (ii) to ensure that the policy does not create
				stigma with respect to such children.
							(ii)Plan
				descriptionThe plan shall be approved in writing by the
				applicable State agency and include an explanation of—
								(I)how the policy
				will be implemented so that stigma is not created;
								(II)how staff will be
				trained to ensure that the policy is carried out correctly; and
								(III)how the affected
				households will be provided with assistance in establishing eligibility for
				free or reduced-price school meals.
								(D)Eligibility
				determinationFor any child who is a member of a household that
				owes a week or more of fees for meals, a local educational agency shall—
							(i)attempt to
				directly certify the child for free meals under paragraph (4) or (5); or
							(ii)in a case where
				the local educational agency is not able to directly certify the child under
				paragraph (4) or (5), provide to the household—
								(I)a household
				application and applicable descriptive material; and
								(II)written and oral communications to
				encourage the household to submit the application.
								(E)Unpaid
				feesThe local educational agency may attempt to collect unpaid
				school meal fees from a household, but the local educational agency shall
				not—
							(i)take any action
				directed at a child who is a member of the household, including withholding
				educational opportunities or stigmatizing the child; or
							(ii)use a debt
				collector (as such term is defined in section 803 of the Consumer Credit
				Protection Act (15 U.S.C. 1692a)) to attempt to collect unpaid fees from the
				household.
							.
			
